Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 1 of 14 PAGEID #: 1853




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 LESLIE ANN CISLER,

                        Plaintiff,

        v.                                                Civil Action 2:20-cv-3072
                                                          Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                            REPORT AND RECOMMENDATION

       Plaintiff, Leslie Ann Cisler, (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for a Period of Disability, Disability Insurance Benefits, and Supplemental Security

Income. This matter is before the undersigned for a Report and Recommendation on Plaintiff’s

Statement of Errors (ECF No. 7), the Commissioner’s Response in Opposition (ECF No. 8), and

the administrative record (ECF No. 6). For the reasons that follow, it is RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED (ECF No. 7) and that the Commissioner’s

decision be AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff protectively filed her application under Title II of the Social Security Act for a

period of disability and disability insurance and Title XVI for supplemental security income

benefits on July 7, 2016. (R. 597.) Plaintiff alleged a disability onset of April 23, 2015. (Id.)
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 2 of 14 PAGEID #: 1854




Plaintiff’s application was denied initially on August 14, 2016, and upon reconsideration on

April 4, 2017. (Id. at 432–47, 466–87.) Plaintiff sought a hearing before an administrative law

judge. (Id. at 538–40.) Administrative Law Judge Heidi Southern (the “ALJ”) held a hearing on

January 25, 2019, at which Plaintiff, represented by counsel, appeared and testified. (Id. at 404–

31.) Vocational expert Michael Klein (the “VE”) also appeared and testified. (Id.) On April 16,

2019, the ALJ issued a decision finding that Plaintiff was not disabled within the meaning of the

Social Security Act. (Id. at 8–39.) On April 20, 2020, the Appeals Council denied Plaintiff’s

request for review and adopted the ALJ’s decision as the Commissioner’s final decision. (Id. at

1–7.) Plaintiff then timely commenced the instant action. (ECF No. 1.)

       Plaintiff advances two contentions of error. (Pl.’s Statement of Errors 4–7, ECF No. 7.)

Namely, Plaintiff asserts that remand is required because: (1) the ALJ failed to resolve conflicts

between the VE’s testimony and the Dictionary of Occupational Titles (“DOT”); and (2) the

RFC the ALJ assessed would preclude sedentary work and, therefore, the ALJ’s findings at step

five are not supported by substantial evidence. (Id.)

                                 II.     THE ALJ DECISION

       On April 16, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (Id. at 8–39.) At step one of the sequential




                                                 2
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 3 of 14 PAGEID #: 1855




evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially gainful activity

since April 23, 2015, Plaintiff’s alleged disability onset date. (Id. at 14.) At step two, the ALJ

found that Plaintiff had the severe impairments of degenerative disc disease of the cervical spine,

degenerative joint disease of the right and left shoulders, bilateral sensorineural hearing loss,

gastroesophageal reflex disease, hiatal hernia, obesity, anxiety disorder, depressive disorder, and

post-traumatic stress disorder. (Id. at 14–16.) At step three, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that met or medically equaled one of the

listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 16–24.) At

step four of the sequential process, the ALJ set forth Plaintiff’s residual functional capacity

(“RFC”) as follows:

         [T]he claimant has the residual function capacity to perform sedentary work as
         defined in 20 CFR 404.1567(a) and 416.967(a) subject to the following limitations:
         (1) lifting and carrying up to 10 pounds occasionally and frequently; (2) sitting and
         standing/walking about six hours during an 8-hour workday; (3) no overhead
         reaching or reaching in all directions with the right upper extremity; (4) frequent
         overhead reaching and reaching in all other directions; (5) occasional use of hand
         controls with the right upper extremity and frequent use of hand controls with the

1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                  3
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 4 of 14 PAGEID #: 1856




       left upper extremity; (6) no crawling or climbing of ladders, ropes, or scaffolds;
       (7) occasional balancing, stooping, kneeling, crouching, and climbing ramps and/or
       stairs; (8) no exposure to unprotected heights and moving mechanical parts;
       (9) avoid concentrated exposure to vibration and extreme heat; (10) limited to
       working in an environment with no more than moderate noise level; (11) limited to
       performing simple, routine, and repetitive tasks; (12) the individual is not able to
       perform at a production rate pace, defined as assembly line work, but can perform
       goal-oriented work, defined as office cleaner type of jobs; (13) limited to making
       simple, work-related decision; (14) occasional contact with coworkers and
       supervisors, but no contact with the public; (15) able to tolerate few changes in a
       routine work setting with those changes easily explained and introduced gradually;
       and (16) no work involving conflict resolution.

(Id. at 24.) The ALJ then relied on the hearing testimony of the VE to conclude that Plaintiff is

capable of making a successful adjustment to other work that exists in significant numbers in the

national economy. (Id. at 30–31.) She therefore concluded that Plaintiff was not disabled under

the Social Security Act during the relevant period. (Id. at 31.)

                          III.    RELEVANT RECORD EVIDENCE

       The following summarizes the record evidence relevant to Plaintiff’s statement of errors:

A.     Medical Treatment Records—Plaintiff’s Right Shoulder, Arm, and Hand

       Among other health conditions, the record reflects that Plaintiff had ongoing issues with

her right shoulder, arm, and hand. For example, Plaintiff has had several right shoulder

surgeries. In July 2016, Plaintiff had a rotator cuff repair surgery on her right shoulder. (R. 780–

82, 1726–28.) She had another right rotator cuff repair in December 2016 “because of severe

loss of function of the arm.” (Id. at 1724–25.) Plaintiff had a third rotator cuff repair surgery on

her right shoulder in June 2017. (Id. at 1733–35.) In September 2017, Plaintiff had a shoulder

replacement surgery on her right shoulder. (Id. at 1729–32.) Plaintiff also had a surgery to fuse

her C6 and C7 vertebrae in January 2016. (Id. at 750–51.) Following this surgery, Plaintiff

reported that her symptoms did not improve. (Id. at 757–59.)




                                                 4
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 5 of 14 PAGEID #: 1857




       In January 2016, Plaintiff had imaging of her neck that showed “[l]arge posterior midline

disc extrusion” and “marked right ventral cord compression with severe central canal stenosis.”

(R. 731–32.) In June 2016, Plaintiff had imaging done on her right shoulder which showed

“moderate tendinopathy” and “a probable small full-thickness tear.” (R. 713–14, 823–24.)

Plaintiff again had imaging done on her right shoulder in October 2016. (R. 942, 1720–21.) The

imaging showed she did not have a full-thickness rotator cuff tear, but did show moderate

bursitis. (Id.) In April and August 2017, more imaging showed that Plaintiff had developed a

full-thickness rotator cuff tear. (Id. at 983–84, 1043–46.)

       The record reflects that Plaintiff attended physical therapy complaining of right arm pain.

Plaintiff complained of arm pain to her physical therapist in April and May 2016. (See, e.g. R.

833–37, 854–66.) In July 2016, Plaintiff attended physical therapy following her first shoulder

surgery. (R. 801–15, 952–63.) Plaintiff told her provider she thought she was worsening with

physical therapy. (Id.) She attended physical therapy again in December 2016. (R. 966–67.)

       Plaintiff repeatedly reported right arm and shoulder pain. Plaintiff reported right arm

pain to a provider in December 2015. (R. 723–28.) In January 2016, Plaintiff reported right

shoulder, arm, and hand pain and weakness. (Id. at 740–44, 868–72.) Plaintiff saw another

provider in May 2016 and again complained of right shoulder pain. (Id. at 708–712.) At a July

2016 visit, her primary care provider noted that Plaintiff “had a torn bicepts [sic] muscle and

extensive arthritis of the [right shoulder] joint.” (Id. at 928.) In August 2016, Plaintiff reported

right shoulder pain during a mental health assessment. (Id. at 914–26.) She again reported right

shoulder pain in November 2016 and her provider suggested surgery to repair a partial rotator

cuff tear. (Id. at 964–65.) In September 2017, Plaintiff reported right shoulder pain, but her

provider noted that her right shoulder was stable. (Id. at 1198–1200.)



                                                  5
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 6 of 14 PAGEID #: 1858




B.     Plaintiff’s Hearing Testimony

       Plaintiff testified at the January 25, 2019 hearing. (R. 404–31.) Among other topics, she

testified about her issues with her right shoulder, arm, and hand. (Id. at 414–19). Plaintiff

testified that lifting things caused her increased pain in her neck. (Id. at 415.) She testified that,

prior to a shoulder replacement surgery, she experienced pain “every time I tried to use my right

arm, my right shoulder.” (Id. at 416.) Plaintiff said that although she has had less pain following

the surgery, she cannot use her right “shoulder very much” and that she has “limited movement.”

(Id. at 417.) She further testified that she was able to put her arm in front of her, but said she

“can’t go straight up and I can’t go very far up with this side.” (Id.) Plaintiff stated that her

shoulder pain “stays around a five to a six out of ten.” (Id.) She testified that she could pick up a

gallon of milk with her left arm, but not with her right arm. (Id. at 418–19.)

C.     VE’s Hearing Testimony

       Michael Kline, Ph.D., (the “VE”) provided testimony regarding Plaintiff’s ability to

perform her past relevant work. (R. 427.) Plaintiff did not object to him testifying as a

vocational expert. (Id.) The ALJ asked the VE to classify Plaintiff’s previous employment, and

the VE testified, in relevant part, as follows:

       The first title would be veterinary assistant. The DOT code is 079.361–014. That
       position by DOT is medium, skilled, SVP: 6. And I believe it was performed at the
       level of exertion. The second job is crane operator. It was a hand crane she
       operated. The DOT [code] is 921.633–070. That position is medium, semi-skilled
       at SVP: 4.

(R. 427.) The ALJ then asked the VE the following hypothetical:

       Q [P]lease assume a hypothetical individual of the [Plaintiff’s] age, education and
       work experience who would be limited to lifting and carrying no more than ten
       pounds occasionally or frequently. However, sitting, standing, and walking could
       be performed consistent with light work, so up to six hours each day in an[] eight-
       hour workday. The individual could frequently use foot controls bilaterally. Could
       occasionally use hand controls with the right upper extremity and frequently use
       hand controls with the left upper extremity. The individual would be limited to

                                                   6
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 7 of 14 PAGEID #: 1859




       occasional overhead reach and reaching in all other directions with the right upper
       extremity, but frequent overhead reach and reaching in all other directions with the
       left upper extremity. The individual could frequently climb ramps and stairs, but
       could never climb ladders, ropes, or scaffolds. The individual could occasionally
       stoop, kneel, and crouch, but could never crawl. The individual should have no
       exposure to unprotected heights or moving mechanical parts. And the individual
       should avoid concentrated exposure to extreme heat or vibration. The individual
       would be limited to performing work in an environment with no more than a
       moderate noise level. The individual would be limited to performing simple,
       routine, repetitive tasks. The individual could not perform work at a production
       rate pace, which I will define as assembly line work. But the individual could
       perform goal-oriented work, which I will define as an office cleaner type of job.
       The individual would be limited to making work-related decisions. The individual
       would have occasional contact with supervisors and coworkers, but no contact with
       the general public. The individual would be limited to tolerating few changes in a
       routine work setting with those changes being easily explained and introduced
       gradually. And finally, the individual’s work should not involve conflict resolution.
       Dr. Klein, based on those limitations, first of all, could the hypothetical individual
       perform any of the [Plaintiff’s] past work, either as actually performed or generally
       performed?
                                               ***

       A Okay. I don’t believe the past work could be performed. I think with the
       weight limitations to ten pounds occasionally, five frequently along with the
       remainder of the limitations, I think this would be a significantly restricted
       sedentary profile.

       Q Okay.

       A Mainly restricted because of the production limitations and the contact with
       others. So there would be a title of a lens inserter, DOT 713.687–026, sedentary,
       SVP: 2. About 60,000 such jobs nationally. There would be one title of
       surveillance system monitor. DOT would be 373.367–010. There are
       approximately 100,000 such jobs national[ly]. And finally, there would be title of
       document preparer, which is sedentary, SVP: 2. The DOT is 669.687–014. There
       would be approximately 65,000 nationally. . . .

(R. at 427–29.)

       The ALJ then asked the VE if his testimony would change if she changed “the

manipulative limitations for the right upper extremity to no overhead reaching or reaching in all

other directions.” (R. 430.) The VE answered, “No, I don’t believe so.” (Id.) The ALJ asked if




                                                 7
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 8 of 14 PAGEID #: 1860




his testimony was consistent with the DOT, and the VE responded, “yes.” (Id.) On cross-

examination, Plaintiff’s counsel only asked the VE for clarification of a DOT code number. (Id.)

                                 IV.     STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial
                                                   8
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 9 of 14 PAGEID #: 1861




right.” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th

Cir. 2007)).

                                        V.      ANALYSIS

       Plaintiff contends that remand is required for the following reasons: (1) the ALJ failed to

resolve conflicts between the VE’s testimony and the DOT; and (2) the RFC the ALJ assessed

would preclude sedentary work and, therefore, the ALJ’s determination at step five is not

supported by substantial evidence. (Pl’s Statement of Errors 4–7, ECF No. 7.) For the reasons

discussed below, the undersigned finds that each contention of error is without merit.

A.     The ALJ did not err in relying on the VE’s testimony.

       Plaintiff argues that the ALJ committed reversable error by relying on the VE’s testimony

because, according to Plaintiff, the VE’s testimony conflicts with the DOT. (Pl’s Statement of

Errors 4–7, ECF No. 7.) Specifically, Plaintiff contends that, because the ALJ determined that

Plaintiff “cannot reach in any direction with her right dominant arm, the DOT indicates that

[Plaintiff], in fact, could not perform the jobs listed by the VE.” (Id. at 4–5.)

       When the ALJ determines, as she has here, that a claimant cannot perform her past

relevant work, the burden shifts to the Commissioner to prove that the claimant has the capacity

to perform other work. 20 C.F.R. § 404.1560(c)(2). To meet its burden, “the Commissioner

must make a finding ‘supported by substantial evidence that [the claimant] has the vocational

qualifications to perform specific jobs.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 238

(6th Cir. 2002) (quoting Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir.

1987)). “[T]he testimony of a vocational expert identifying specific jobs available in the [ ]

economy that an individual with the claimant’s limitation could perform can constitute

substantial evidence supporting an ALJ’s finding at step [five] that the claimant can perform

other work.” Wilson v. Comm’r of Soc. Sec, 378 F.3d 541, 549 (6th Cir. 2004) (collecting cases).

                                                  9
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 10 of 14 PAGEID #: 1862




       Social Security Ruling 00–04p states, in pertinent part, that “[w]hen there is an apparent

unresolved conflict between VE [ ] evidence and the DOT, the adjudicator must elicit a

reasonable explanation for the conflict before relying on the VE [ ] evidence to support a

determination or decision about whether the claimant is disabled. At the hearings level, as part

of the adjudicator’s duty to fully develop the record, the adjudicator will inquire, on the record,

as to whether or not there is such consistency.” SSR 00–04p, 2000 WL 1898704, *2. Where a

conflict is apparent and the ALJ fails to resolve or explain the conflict, remand may be

appropriate. Dawson v. Berryhill, No. 1:17-CV-02090, 2018 WL 6681715, at *4 (N.D. Ohio

Nov. 26, 2018), report and recommendation adopted, 2018 WL 6675306 (Dec. 19, 2018)

(collecting cases). However, for Ruling 00–04p to apply, Plaintiff must identify an actual

conflict between the VE’s testimony and the DOT. See Lindsley v. Comm’r of Soc. Sec., 560

F.3d 601, 605 (6th Cir. 2009); Beinlich v. Comm’r of Soc. Sec., 345 F. App’x 163, 168 (6th Cir.

2009). Further, the ALJ and the VE are not bound by the DOT in making disability

determinations. Wright v. Massanari, 321 F.3d 611, 616 (6th Cir. 2003).

       Here, the ALJ asked the VE to opine on available jobs for a hypothetical individual who

could “occasionally use hand controls with the right upper extremity” and who had “limitations

for the right upper extremity to no overhead reaching or reaching in all other directions.” (R.

427, 430.) In other words, the ALJ asked about an individual with significant limitations to the

use of her right arm and hand, and the VE responded that several jobs that were available to such

an individual. (Id. at 429–30.)

       Moreover, that a job requires “reaching,” does not imply that it requires those tasks to be

performed with both hands. According to the Selected Characteristics of Occupations Defined in

the Revised Dictionary of Occupational Titles (“SCO”), “reaching” is defined as “[e]xtending



                                                 10
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 11 of 14 PAGEID #: 1863




hand(s) and arm(s) in any direction.” SCO, App. C at C–8. This definition contemplates that the

activity may be done with only one hand. As the example occupations listed by the VE do not

specifically require reaching, handling, or fingering with the right hand or with both hands, there

is no apparent conflict between the VE’s testimony and the DOT. See Shaulis v. Comm’r of Soc.

Sec., No. 2:18-CV-1266, 2019 WL 3773769, at *5 (S.D. Ohio Aug. 12, 2019) (plaintiff’s limited

ability to perform overhead reaching with her left hand was not inconsistent with VE’s testimony

that she could perform jobs requiring frequent reaching).

       Even if a conflict were apparent, the Sixth Circuit has stated that “the ALJ is under no

obligation to investigate the accuracy of the VE’s testimony beyond the inquiry mandated by

Social Security Ruling 00–04p. This obligation falls to the plaintiff’s counsel, who had the

opportunity to cross-examine the VE and bring out any conflicts with the DOT. The fact that

plaintiff’s counsel did not do so is not grounds for relief.” Beinlich, 345 F. App’x at 168–69

(citing Lindsley, 560 F.3d at 606); see also Ledford v. Astrue, 311 F. App’x 746, 757 (6th Cir.

2008) (“[N]othing in applicable Social Security regulations requires the administrative law judge

to conduct his or her own investigation into the testimony of a vocational expert to determine its

accuracy, especially when the claimant fails to bring any conflict to the attention of the

administrative law judge.”).

       At the ALJ hearing, Plaintiff’s attorney briefly cross-examined the VE, but did not

inquire as to any inconsistency between his testimony and the DOT. The transcript reflects that

Plaintiff’s attorney had a full and fair opportunity to question the VE at the hearing, yet did not

do so. Accordingly, it is RECOMMENDED that this contention of error be OVERRULED.

B.     Plaintiff is not precluded from performing sedentary work.

       Plaintiff next asserts that the ALJ’s step-five finding is not supported by substantial

evidence because it relied on invalid testimony from the VE. (Pl.’s Statement of Errors 7, ECF
                                                 11
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 12 of 14 PAGEID #: 1864




No. 7.) As the Plaintiff points out, the RFC provides for “no overhead reaching or reaching in all

directions with the right upper extremity;” and “occasional use of hand controls with the right

upper extremity and frequent use of hand controls with the left upper extremity.” (R. 24.)

Plaintiff argues that these restrictions preclude her from performing sedentary work. (Pl.’s

Statement of Errors 7, ECF No. 7.) Thus, according to Plaintiff, the hypothetical the ALJ asked

the VE was invalid because it included these upper right extremity restrictions but did not

preclude sedentary work. (Id.) Plaintiff concludes that the VE’s testimony, based on a flawed

hypothetical, does not provide substantial evidence that there is a significant number of jobs in

the national economy that she can perform. (Id.)

        Plaintiff cites solely to Social Security Ruling 83–12 to support her argument that she is

unable to perform sedentary work. (Pl.’s Statement of Errors 7, ECF No. 7.) Ruling 83–12

provides, in pertinent part, that “[P]ersons who have lost the use of an upper extremity . . . would

generally not be expected to perform sedentary work because most unskilled sedentary jobs

require good use of both hands.” SSR 83–12, 1983 WL 31253 at *4. Plaintiff argues that,

because the RFC limited her to no reaching with her upper right extremity, Social Security

Ruling 83–12 precludes her from sedentary work. (Pl.’s Statement of Errors 7, ECF No. 7.)

       Plaintiff’s reliance on Social Security Ruling 83–12 is misplaced. Ruling 83–12

“expressly states that its purpose is to clarify policies where the individual has only exertional

limitations.” Bumgardner v. Sec’y of Health & Human Servs., 917 F.2d 24 (Table) at *5 (6th Cir.

1990). Indeed, the ruling states that it is a “framework for adjudicating claims in which an

individual has only exertional limitations.” SSR 83–12, 1983 WL 31253 at *1 (emphasis added).

Here, Plaintiff’s RFC includes both exertional limitations (e.g., “lifting and carrying up to 10

pounds occasionally and frequently”) and non-exertional limitations (e.g., “no overhead reaching



                                                 12
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 13 of 14 PAGEID #: 1865




or reaching in all directions with the right upper extremity”). (R. 24.) Thus, because her RFC

contains non-exertional limitations, Social Security Ruling 83–12 is inapplicable.

       Moreover, even if Ruling 83-12 does apply, the Ruling specifically contemplates that,

although loss of an upper extremity will “generally” preclude sedentary work, individuals may

still be able to perform certain sedentary jobs depending on their particular limitations. “Given

an individual’s particular RFC, a [vocational expert] will be able to determine the size of the

remaining occupational base, cite specific jobs within the individual’s RFC, and provide a

statement of the incidence of those jobs in the region of the individual’s residence or in several

regions of the country.” SSR 83-12, 1983 WL 31253 at *4. This is precisely what the VE did at

the hearing. The VE specifically found that a hypothetical individual with Plaintiff’s RFC

limitations could perform the sedentary position of “lens inserter,” and opined that there are

“[a]bout 60,000 such jobs nationally.” (R. 429.) 60,000 jobs nationally is sufficient to provide

substantial evidence that a “significant number” of jobs exist in the national economy that

Plaintiff can perform. Indeed, the United States Court of Appeals for the Sixth Circuit has

determined that 6,000 jobs in the national economy is sufficient. Taskila v. Comm’r of Soc. Sec.,

819 F.3d 902, 905 (6th Cir. 2016) (“Six thousand jobs in the United States fits comfortably

within what this court and others have deemed ‘significant.’”) (collecting cases). Thus, even

though the ALJ’s hypothetical to the VE imposed limitations on the use of Plaintiff’s right upper

extremity, the VE’s response provided substantial evidence for the ALJ’s step-five findings that

there is a significant number of jobs available in the national economy that someone with

Plaintiff’s RFC could perform, consistent with Ruling 83-12. Accordingly, it is

RECOMMENDED that this contention of error be OVERRULED.




                                                 13
Case: 2:20-cv-03072-ALM-CMV Doc #: 9 Filed: 12/10/20 Page: 14 of 14 PAGEID #: 1866




                                      VI.     DISPOSITION

       In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED, and that the

Commissioner’s decision be AFFIRMED.

                           VII.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE



                                                 14
